Citation Nr: 0213574
Decision Date: 10/03/02	Archive Date: 11/06/02

DOCKET NO. 01-04 563               DATE OCT 03, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death, claimed as secondary to Agent Orange (AO) exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to October 1966.
He died on December [redacted], 1994, and the appellant is his surviving
spouse.

The current appeal arose from a March 2001 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas. The RO denied entitlement to service connection for
the cause of the veteran's death.

In April 2002, the Board of Veterans' Appeals (Board) remanded the
claim to the RO in response to the appellant's request to provide
oral testimony before a Member of the Board at the RO. The
appellant testified at a video-conference hearing before the
undersigned Member of the Board in June 2002. A transcript of her
testimony has been associated with the claims file.

The case is now ready for further appellate review.

The appellant, in her statements on appeal, has alleged that the
veteran developed the lung cancer responsible for his death as the
result of smoking alleged to have started in service. The RO has
not adjudicated her claim on this basis. Since this issue is not
inextricably intertwined with the issue on appeal, and has not been
procedurally prepared or certified for appellate review, the Board
is referring it to the RO for initial consideration and appropriate
adjudicative action. Godfrey v. Brown, 7 Vet. App. 398 (1995).

2 -


FINDINGS OF FACT

1. The veteran died in December 1994; the cause of death was
respiratory failure, due to or as a result of hemoptysis, due to
lung cancer. Another significant condition contributing to death
was smoking.

2. At the time of the veteran's death, service connection was not
in effect for any disorder.

3. Lung cancer was not present during the veteran's active service
or manifest to a compensable degree during the first post service
year.

4. The record does not show that the veteran served in the Republic
of Vietnam.

5. The record does not include any evidence showing actual exposure
to herbicides during military service.

CONCLUSION OF LAW

A service-connected disability did not cause or contribute
substantially or materially to cause the veteran's death, and any
such disability may not be presumed to have been incurred in or
aggravated by a service as residual of exposure to AO or as
unrelated to such exposure. 38 U.S.C.A. 1101, 1110, 1112, 1113,
5107 (West 1991 & Supp. 2002) and (in effect prior to December 27,
2001 and as amended by Public Law 107-103, 115 Stat. 976 (2001); 38
C.F.R. 3.303, 3.307, 3.309, 3.312 (2002); 66 Fed. Reg. 45,620 (Aug.
29, 2001) (to be codified at 38 C.F.R. 3.012, 3.156(a), 3.159, anmd
3,326(a)).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records (SMRs) discloses
that they are negative for any chronic respiratory disability.

Postservice private records reflect that the veteran was
hospitalized with severe hemoptysis on December 5, 1994. For the
past week, he had had some mild upper respiratory symptoms. It was
noted that he had no prior medical history of lung disease. A
notation was made that he had been a heavy smoker for 50 years.
Lung cancer was diagnosed, and the veteran died several days later
on December [redacted], 1994.

The veteran died in December 1994; the cause of death was
respiratory failure, due to or as a result of hemoptysis, due to
lung cancer. Another significant condition contributing to death
was smoking.

The appellant filed a claim for compensation based on the veteran's
death in September 2000.

Also of record is a statement from the appellant dated in May 2001
in which she wrote that the veteran "picked up" smoking during
service because of all the things "that he went through" in
Vietnam.

During the course of a video conference hearing before the
undersigned member of the Board in June 2002, the appellant
testified that the veteran died as a result of exposure to Agent
Orange in Vietnam. See Transcript, p. 3. She also testified as to
the trauma that the veteran experienced during his military
service. Tr. at 3-4.

- 4 -

She indicated that the veteran was smoking when she married him
about 5 years earlier. Tr. at 4.

Criteria

General Service Connection

The basic three requirements for prevailing on a claim for service
connection are (1) medical evidence of a current disability; (2)
medical or, in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between the claimed in-serv.ice injury or
disease and a current disability. See Hickson v. West, 12 Vet. App.
247, 253 (1999).

A disability may be service-connected if it results from an injury
or disease incurred in, or aggravated by, military service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 3.303
(2001). Notwithstanding the forgoing, service connection may be
granted for disease that is diagnosed after discharge from military
service, when all of the evidence establishes that such disease was
incurred in service. 38 C.F.R. 3.303(d) (2001); see Cosman v.
Principi, 3 Vet. App. 303, 305 (1992).

Continuous service for 90 days or more during a period of war, or
during peacetime service after December 31, 1946 , and post service
development of a presumptive disease such as malignant tumor to a
degree of 10 percent within one year from the date of termination
of such service, establishes a rebuttable presumption that the
disease was incurred in service. 38 U.S.C.A. 1101, 1112, 1113 (West
1991 & Supp. 2002); 38 C.F.R. 3.307, 3.309 (2001).

- 5 -

Cause of death

Under the basic statutory and regulatory provisions governing the
benefit at issue, to establish service connection for the cause of
the veteran's death, the evidence must show that a disability
incurred in or aggravated by active service either caused or
contributed substantially or materially to cause death. For a
service-connected disability to be the cause of death, it must
singularly or with some other condition be the immediate or
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributing cause, it is not
sufficient to show that it causally shared in producing death, but
rather, it must be shown that there was a causal connection. 38
U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (2001).

A contributory cause of death is inherently one not related to the
principal cause. In determining whether a service-connected
disability contributed to death, it must be shown that it
contributed substantially or materially, in that it combined to
cause death; that it aided or lent assistance to the production of
death. It is not sufficient to show that it casually shared in
producing death, but rather it must be shown that there was a
causal connection. 38 C.F.R. 3.312(c) (2001). See Cuevas v.
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v.
Derwinski, 2 Vet. App. 141, 142 (1992).

In cases of service connection for the cause of death of the
veteran, the first requirement of a current disability will always
have been met, the current disability being the condition that
caused the veteran to die; however, the last two - requirements for
a service-connection claim must be supported by the record. See
Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

6 -

Agent Orange

For purposes of establishing service connection for a disability or
death resulting from exposure to a herbicide agent, including a
presumption of service-connection, a veteran who, during active
military, naval, or air service, served in the Republic of Vietnam
during the period beginning on January 9, 1962, and ending on May
7, 1975, shall be presumed to have been exposed during such service
to an herbicide agent, unless there is affirmative evidence to
establish that the veteran was not exposed to any such agent during
that service. 38 U.S.C.A. 1110, 1113, 1116(a)(3) (West 1999 & Supp.
2002); Veterans Education and Benefits Expansion Act of 2001, Pub.
L. No. 107-103 115 Stat. 976 (2001); 38 C.F.R. 3.307(a)(6)(iii)
(2001).

"Service in the Republic of Vietnam" includes service in the waters
offshore and service in other locations if the conditions of
service involved duty or visitation in the Republic of Vietnam. See
38 C.F.R. 3.307(a)(6)(iii), 3.313(a).

Respiratory cancers (cancer of the lung, bronchus, larynx, or
trachea) becoming manifest to a degree of 10 percent or more in a
veteran who, during active military, naval, or air service, served
in the Republic of Vietnam during the period beginning on January
9, 1962, and ending on May 7, 1975, and while so serving was
exposed to that herbicide agent, shall be considered to have been
incurred in or aggravated by such service, notwithstanding that
there is no record of evidence of such disease during the period of
such service. 38 U.S.C.A. 1110, 1113, 1116(a)(2)(F) (West 1991 &
Supp. 2002); Veterans Education and Benefits Expansion Act of 2001,
Pub. L. No. 107-103 115 Stat. 976 (2001); 38 C.F.R. 3.309(e)
(2001).

7 -

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. 38 U.S.C.A.
5107 (West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. 106-475, 7(b), 114 Stat. 2096, 2099-2100
(2000), 38 U.S.C.A. 5107 note (Effective and Applicability
Provisions).

Among other things, this law eliminates the concept of a well-
grounded claim and supersedes the decision of the United States
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet.
App. 174 (2000) (per curiam order), which held that VA cannot
assist in the development of a claim that is not well grounded.

8 -

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA, Pub. L. No.
106-475, 7(b), 114 Stat. 2096, 2099-2100 (2000). 38 U.S.C.A. 5107
note (Effective and Applicability Provisions); see generally
Holliday v. Principi, 14 Vet. App. 2 80 (2001); see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the VCAA
were published in the Federal Register. The portion of these
regulations pertaining to the duty to notify and the duty to assist
are also effective as of the date of the enactment of the VCAA,
November 9, 2000. 66 Fed. Reg. 45, 620, 45, 630-45, 632 (August 29,
2001) (to be codified at 38 C.F.R. 3.159). Where the law and
regulations change while a case is pending, the version more
favorable to the appellant applies, absent congressional intent to
the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312- 313
(1991). The Board is of the opinion that the new duty to assist law
has expanded VA's duty to assist (e.g., by providing specific and
expanded provisions pertaining to the duty to notify), and is
therefore more favorable to the veteran. Therefore, the amended
duty to assist law applies. Id.

In the case at hand, the Board is satisfied that the duty to notify
and the duty to assist have been met under the new law. The duty to
notify has been satisfied as the appellant has been provided with
notice of what is required to substantiate her claim. The RO,
through its issuance of its rating decisions, statement of the
case, supplemental statements of the case, and associated
correspondence, has given the appellant notice of the information
and evidence necessary to substantiate her claim. That is, she was
provided with notice of the regulations pertaining to the claim at
hand, a rationale of the denial, and she was notified of her
appellate rights. 38 U.S.C.A. 5103 (West Supp. 2002); 66 Fed. Reg.
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R.
3.159).

9 -

In this case, a preliminary review of the record shows that VA has
made reasonable efforts to obtain evidence necessary to
substantiate the appellant's claim. The Board notes that a variety
of extensive records have been associated with the claims folder
including SMRs and postservice treatment records.

The evidence of record provides a complete basis for addressing the
merits of the appellant's claim as cited above at this time.
Therefore, the duty to assist has been satisfied in this case. 38
U.S.C.A. 5103A (West Supp. 2002); see also 66 Fed. Reg. 45,620,
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 3.159).

In light of the foregoing, the Board is satisfied that all relevant
facts have been adequately developed to the extent possible; no
further assistance to the appellant in developing the facts
pertinent to her claim is required to comply with the duty to
assist her as mandated by 38 U.S.C.A. 5103, 5103A (West Supp.
2002).

In its many correspondences with the appellant, the RO has informed
her of the evidence she should obtain and which evidence it would
retrieve as specified. The RO has in fact augmented the evidentiary
record in accordance with the veteran's directives as well as those
of the Board in its April 2002 remand. See Quartuccio v. Principi,
No. 02-997 (U.S. Vet. App. June 19, 2002). It is also noted that
the April 2002 remand specifically noted that the RO should observe
additional due process requirements pursuant to enactment of the
VCAA of 2000.

A file opinion is unnecessary in this case. The "current
disability" has been established. See Carbino, supra. The competent
and probative evidence is plainly clear in its assessment that the
veteran died of lung cancer for which he was not service-connected.

- 10 -

In the circumstances of this case, a remand for the purpose of the
RO's consideration of the case under the new law would serve no
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the appellant);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the appellant are to be avoided).

As discussed above, the Board has reviewed the evidence of record
and determined that all notification and development actions
required by the new legislation and the implementing regulations
have been completed in full to the extent that the appellant will
not be prejudiced by the Board's action. Barnard v. Brown, 4 Vet.
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, the
Board turns to an evaluation of the veteran's claim on the merits.

Cause of death

Herbicide Exposure

Although the veteran served during the Vietnam Era his service
personnel records to include his DD214s, do not reflect that he had
service in Vietnam. His DD-214s show that he was an Air Policeman
in the Air Force and that he was in Germany in the 1950s. However,
no service in Vietnam was recorded.

As noted in the "criteria" portion of this decision, "[s]ervice in
the Republic of Vietnam" includes service in the waters offshore
and service in other locations if the conditions of service
involved duty or visitation in the Republic of Vietnam. In this
case, however, there is no substantive evidence of record
reflecting service that meets these criteria. See 38 C.F.R.
3.307(a)(6)(iii), 3.313(a).

The VA General Counsel has determined that the regulatory
definition (which permits certain personnel not actually stationed
within the borders of the Republic of Vietnam to be considered to
have served in that Republic) requires that an individual actually
have been present within the boundaries of the Republic. The VA
General Counsel concluded that the term "service in Vietnam" does
not include service of a Vietnam era veteran whose only contact
with Vietnam was flying high- altitude missions in Vietnamese
airspace. See VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994). Again, a
showing of actual duty or visitation in the Republic of Vietnam is
required to establish qualifying service in Vietnam.

The Board finds that the veteran's military duties did not include
service in Vietnam as that term is applied in VA regulations
pertaining to Agent Orange claims. See VAOPGCPREC 7-93 (Aug. 12,
1993). However, since the veteran did not serve on the ground in
Vietnam, the appellant's assertion that the veteran was exposed to
Agent Orange is insufficient to establish service incurrence of
lung cancer. While the veteran clearly had been diagnosed with lung
cancer, there is no evidence that he served in Vietnam, including
in the waters offshore, or service in other locations which
involved duty or visitation in Vietnam. The evidence does not
establish that the veteran actually served in Vietnam, and thus
could be presumed to have been exposed to Agent Orange. 38 U.S.C.A.
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 3.307,
3.309 (2001).

- 12 -

Service-connection can also be granted for a claimed disorder
pursuant to the Veterans' Dioxin and Radiation Exposure
Compensation Standards Act, Pub. L. No. 98-542, 5, 98 Stat. 2725,
2727-29 (1984), by establishing service connection with proof of
actual direct causation. See Combee v. Brown, 34 F.3d at 1043.
However the appellant has not submitted evidence that the veteran
was actually exposed to herbicides -in service. McCartt v. West, 12
Vet. App. 164 (1999). Even if the Board were to accept the
appellant's assertion that the veteran was exposed to herbicides
during his service, competent evidence linking the subsequent
development of lung cancer to herbicide exposure has not been
presented.

Therefore, there is no basis upon which to conclude that the
veteran was exposed to herbicides during service. Based on this
evidence the Board finds that the veteran did not die from lung
cancer because of exposure to herbicides.

In sum, the veteran had not been granted service connection, prior
to his death, for any of the disorders that caused or contributed
to his death; there is no basis for service connection for any
disorders that caused or contributed to his death,

In reaching these determinations, the Board has considered the
assertions made by the appellant. While she is competent to report
manifestations of a disorder perceptible to a lay party, such as
pain, she is not competent to link those manifestations to service
on medical causation or etiology. Espiritu v. Derwinski, 2 Vet.
App. 492 494 (1992). See also Routen v. Brown, 10 Vet. App. 183,
186 (1997) ("a lay person is generally not capable of opining on
maters requiring medical knowledge"), aft'd sub nom. Routen v.
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404
(1998).

Additionally, the Board acknowledges that the VA is statutorily
required to resolve the benefit of the doubt in favor of a claimant
when there is an approximate balance of positive and negative
evidence regarding the merits of an outstanding issue.

- 13 -

However, that doctrine is not applicable in this case because the
preponderance of the evidence is against the appellant's claim. See
Gilbert, supra; 38 U.S.C.A. 5107(b) (West Supp. 2002).

ORDER

Entitlement to service connection for the cause of the veteran's
death, claimed as secondary to AO exposure, is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

14 -

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 15 -




